Citation Nr: 1451352	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  14-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for post-operative scar of the abdomen (hernia surgical scar).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to 10 percent compensable rating for multiple noncompensable service-connected disabilities under 38 C.F.R. 3.324.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney 


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 of Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014 an informal conference was conducted at the Houston, Texas RO.  A report was produced following this conference and has been associated with the claims file. 

The issue of entitlement to 10 percent compensable rating for multiple noncompensable service-connected disabilities under 38 C.F.R. 3.324 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's post hernia surgical scar is neither painful nor unstable.

2.  The Veteran's low back disability is at least as likely as not related to his active service.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for post-operative scars of the abdomen are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801 to 7805 (2014).

2. The criteria for service connection for low back disability are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in July 2012, prior to the adjudication of his claim in August 2012.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, service personnel records and identified records with the claims file.  

In August 2012, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet.  App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

Hernia Surgical Scar

Where an increase in the level of a service-connected disability is at issue, such as is the case with the Veteran's service-connected status post right inguinal hernia, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. In this case, the assignment of a 10 percent rating effective during the appeal period reflects a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  (If the disability has undergone varying and distinct levels of severity throughout the appeal period, staged ratings may be assigned.) 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Veteran's service-connected hernia surgical scar is currently evaluated under 38 C.F.R. § 4.118, Codes 7805.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2013).  Here, Code 7804 applies to superficial scars that are painful on motion and Code 7805 applies to other scars that are rated on the basis of limitation of function of the affected part.

The evidence does not show that the Veteran has a hernia; therefore an evaluation under Diagnostic Code 7338 is not warranted.

The evidence does show the Veteran has an abdominal scar resulting from his hernia surgery.  Scars are rated under Codes 7800-7805.  38 C.F.R. § 4.118. 

Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case. 38 C.F.R. § 4.118.  Code 7801 contemplates scars that are deep and nonlinear.  A compensable rating is assigned for a deep scar that is an area of at least 6 square inches.  A deep scar is one associated with underlying soft tissue damage.  Id. Code 7802 contemplates scars that are superficial and nonlinear.  A compensable rating is assigned for a superficial scar that is in an area or areas of 144 square inches or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's abdominal scar is not 144 square inches or greater, therefore a compensable rating is not available under this code.

Code 7804 contemplates scars that are unstable or painful. One or two unstable or painful scars are entitled to a 10 percent rating, three or four a 20 percent rating, and five or more a 30 percent rating.

Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under Codes 7800-7804 under an appropriate diagnostic code. Id.

In the Veteran's August 2012 VA examination, the Veteran stated, "that he should not be here for the hernia scar..."  The VA examiner provided no diagnosis "because the condition has resolved."  The VA examiner reported that the Veteran's scars were neither painful nor unstable.  The Veteran has not contended anywhere in the record that his scar is painful or unstable.  Instead, as stated above, the Veteran believes that he should not have been even examined for this disability. Considering the foregoing, the Board finds that an increased rating for the Veteran's hernia scar is not warranted, as it is not shown to be either painful or unstable.

Service Connection Low Back

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Regarding a current disability, in the Veteran's August 2012 VA examination for a hernia surgical scar the Veteran recounted lower back pain that date from the years 1942 to 1945 when he started having back pains from carrying heavy toolboxes: He had a laminectomy in 1948 and a lumbar fusion around 1950. He has been walking with a cane or using a wheelchair since then and is now bedridden and uses a power wheelchair. This was further expounded on in a private October 2014 examination wherein the Veteran was diagnosed with chronic low back pain in conjunction the VA examiner documented the Veteran's laminectomy spinal fusion in his lumbar spine. Considering the foregoing, the Board finds that the Veteran has a current low back disability which includes low back pain and a lumbar spine fusion post laminectomy and spinal fusion.

Regarding an in-service incurrence, the Veteran recounted chronic back pain that began while he was in service and started from carrying heavy toolboxes.  The Board notes that a layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In assessing the Veteran's statements the Board acknowledges that it is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076 ; see also 38 U.S.C.A. § 7104(a) . Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). The Board thus, finds that no evidence contradicts the Veteran's claim of chronic low back pain since his service.  Instead, the Board notes that the Veteran's Military Occupational Specialty (MOS) while in service was that of an Airplane Maintenance Technician which lends validity to the Veteran's statement about carrying large toolboxes around.  The Board thus finds that the Veteran's statements are credible.  

Regarding a causal relationship between the present disability and the chronic back pain in service, the Board acknowledges the opinion of the private examiner in his October 2014 report wherein he opines that the Veteran's chronic back pain began while he was in the service for 33 months and was caused by repetitive heave lifting of at least 40 to 60 lbs. all day long as an airline mechanic.  The examiner continues that a direct consequence of this lower back pain was the Veteran's laminectomy and two spinal fusions.  The Board finds that this private examiner's opinion is probative.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.  

Here, the private examiner was fully informed of the medical history of the Veteran's case, as he was able to recount the Veteran's MOS and the type of work that the Veteran accomplished while in the service.  Likewise, the private examiner provided a fully articulated opinion describing exactly how the Veteran's back disability was associated with his service through the repetitive lifting and carrying of 40 to 60 lbs. of weight.  Last, the Board finds that the Veteran's medical opinion is supported by a reasoned analysis connected the Veteran's MOS statements on the type of pain the Veteran experienced and the Veteran's medical history which include two spinal fusions and a laminectomy.  The Board thus finds that all three elements required for service connection have been met, and service connection for a low back disability is warranted. 


ORDER

Entitlement to an initial compensable rating for a hernia surgical scar is denied.

Entitlement to service connection for a low back disability is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

Regrettably, a remand is necessary for regarding the Veteran's claim of entitlement to a compensable rating under the auspices of 38 C.F.R. § 3.324.  The Board notes that the Veteran has now been service-connected for a low back disability which has not been rated.  The provision of 38 C.F.R. § 3.324 states:

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  (Emphasis Added).

Thus, the Board finds that the adjudication of this claim is intertwined with the assignment of a rating to the Veteran's newly service-connected low back disability, given that if the Veteran's service connected low back disability is assigned a compensable rating, it would exclude the application of 38 C.F.R § 3.324.  Thus, this claim is inextricably intertwined with the evaluation of the Veteran's service connected low back disability which has yet to be rated by the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

After rating the Veteran's now service-connected low back disability readjudicate the Veteran's claim for a compensable rating under 38 C.F.R. § 3.324.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


